

115 HR 4003 IH: To require that in a notice of proposed rule making for a new rule, the notice shall identify two rules which the agency intends to repeal.
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4003IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Mr. Posey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require that in a notice of proposed rule making for a new rule, the notice shall identify two
			 rules which the agency intends to repeal.
	
 1.Requirement to repeal two rules before making a new ruleSection 553(b) of title 5, United States Code, is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (3) the following:
				
 (4)in the case of a notice of proposed rule making for a new rule, except in the case of a new rule which is required by statute, an identification of two rules that the agency intends to repeal, including the date on which the agency began the rule making process in order to repeal such rules..
			